DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 04/29/2021 is acknowledged.  The traversal is on the ground(s) that at least Groups I and II relate to a single general inventive concept and include a special technical feature which makes a contribution over Kaiser. Specifically, that Kaiser does not disclose selectable exterior voxel locations, a first color to represent a first non-color material property, wherein the selection of the first color is independent of characteristics of the first non-color material property (pg 1 para 4). This is not found persuasive because the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, device comprising: a material dispenser to dispense … and a fluid dispenser to dispense” the fluids indicated. The Claims do not positively recite that the material/fluid is require nor disclose any sort of structural limitations which would indicate the specific material/fluid are required to meet the claim. As such, the required elements of Claim 1 for the purposes of determining a special technical feature are “a material dispenser” capable of the intended use of dispensing a build material, layer-by-layer and “a fluid dispenser” capable of the intended use of depositing a fluid agent at selectable exterior voxel locations. As demonstrated in the Restriction Requirement dated 03/12/2021 and further detailed below, these features do not make a contribution over the prior art and therefore are not a special technical feature for the purposes of establishing unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/29/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –f

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser (US20130287933 – previously of record).

In reference to claim 1:
Kaiser discloses device (abstract) comprising:
a material dispenser (FDM dispenser)(para 0016); and
a fluid dispenser (thermal ink jet dispenser)(paras 0016 and 0026).
Kaiser does not disclose that the material dispenser is to dispense a build material, layer-by-layer, to at least partially additively form a first 3D object; or that the fluid dispenser is to dispense at least one fluid agent at selectable exterior voxel locations of the respective layers to at least partially define an external surface of the first 3D object as a first color to represent a first non-color material property of at least a first portion of the first 3D object, wherein selection of the first color is independent of characteristics of the first non-color material property. However, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

In reference to claim 2:
In addition to the discussion of claim 1, above, Kaiser does not explicitly disclose wherein the first color represents at least two different non-color material properties, including the first non-color 

In reference to claim 3:
In addition to the discussion of claim 2, above, Kaiser does not explicitly disclose the material dispenser to form a plurality of 3D objects, including the first 3D object and a second 3D object, the first color is to represent a first value of the first non-color material property of the first 3D object, and wherein the dispenser is to dispense, in at least selectable exterior voxel locations to at least partially define an external surface of the second 3D object, the first fluid agent as a second color to represent a second value of the first non-color material property of the second 3D object, wherein selection of the second color is independent of characteristics of the first non-color material property. However, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held 

In reference to claim 4:
In addition to the discussion of claim 1, above, Kaiser does not explicitly disclose wherein the fluid dispenser is to dispense, in at least selectable exterior voxel locations to at least partially define the external surface of the first 3D object, the second fluid agent as a second color to represent a second non-color material property of a second portion of the 3D object, wherein selection of the second color is independent of characteristics of the second non-color material property. However, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

In reference to claim 5:


In reference to claim 6:
In addition to the discussion of claim 4, above, Kaiser does not explicitly disclose wherein the material dispenser is to build substantially the entire first 3D object via a single build material, and the fluid dispenser is to dispense a first instance of the at least one fluid agent to at least partially define the first portion to produce the first non-color material property in the first portion and to dispense a second instance of the at least one fluid agent to at least partially define the second portion to produce the second non-color material property in the second portion. However, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an 

In reference to claim 7:
In addition to the discussion of claim 4, above, Kaiser does not explicitly disclose wherein the first color represents a first value of the first non-color material property for the first portion, and the fluid dispenser is to dispense, in at least selectable exterior voxel locations to at least partially define the external surface of the first 3D object, the second fluid agent as a second color to represent a different, second value of the first non-color material property for a second portion of the first 3D object, wherein selection of the second color is independent of characteristics of the first non-color material property. However, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

In reference to claim 8:


In reference to claim 9:
In addition to the discussion of claim 1, above, Kaiser does not explicitly disclose the dispenser to dispense multiple different colors, including the first color, via half-toning over at least the first portion to simultaneously represent at least one of: respective multiple, different non-color material properties; and respective multiple, different values of a single non-color material property. However, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Amadio (US20140277661)
Oxman (Variable Property Rapid Prototyping) appears to teach the following features which the Examiner regards as pertinent to the instant application:
Providing a color component to an additively manufactured object where the color denotes a physical property of the material deposited (pg 20 description of Figure 16). Oxman appears to further teach using surface based texture and color to denote material properties (pg 17 col 2 ln 8-17). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742